Citation Nr: 0210334	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  94-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for asthma, with chest pain and bronchitis, for 
the period of October 21, 1992, to September 22, 1997.

2.  Entitlement to an initial disability rating in excess of 
30 percent for asthma, with chest pain and bronchitis, for 
the period commencing September 23, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and from March 1983 to October 1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, dated in December 1992.  In pertinent 
part that decision granted the veteran's claim of entitlement 
to service connection for asthma and chest pain assigning a 
10 percent disability rating effective October 21, 1992, the 
date of the veteran's separation from service.  Several 
issues out of that appeal were duly appealed.

The Board decided the majority of the issues on appeal 
arising out of the December 1992 rating decision in February 
1999.  The issues of entitlement to increased ratings for 
asthma, with chest pain and bronchitis, were remanded as part 
of that decision.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  During the period from October 21, 1992, through 
September 22, 1997, the record shows that the veteran's 
asthma, with chest pain and bronchitis, was manifested by 
moderately severe symptomatology consisting of considerable 
expectoration and dyspnea on exercise.

2.  During the period from October 21, 1992, through 
September 22, 1997, the record does not show that the 
veteran's asthma, with chest pain and bronchitis, was 
manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.

3.  The record does not show that the veteran's asthma, with 
chest pain and bronchitis, is manifested by severe 
symptomatology consisting of severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.

4.  The record does not show that the veteran's asthma, with 
chest pain and bronchitis, is manifested by pulmonary 
function test results, post medication, of FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

5.  During the period from October 21, 1992, through 
September 22, 1997, the record shows that the veteran's 
asthma, with chest pain and bronchitis, was manifested by 
moderate symptomatology consisting of rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.

6.  During the period from October 21, 1992, through 
September 22, 1997, the record does not show that the 
veteran's asthma, with chest pain and bronchitis, was 
manifested by pulmonary function test results, post 
medication, of FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

7.  The record does not show that the veteran's asthma, with 
chest pain and bronchitis, is manifested by severe 
symptomatology consisting of frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.

8.  The record does not show that the veteran's asthma, with 
chest pain and bronchitis, is manifested by pulmonary 
function test results, post-medication, of FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent 
predicted, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for the veteran's 
asthma, with chest pain and bronchitis, from October 21, 
1992, through September 22, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.97, Diagnostic 
Code (DC) 6600 and 6602 (2001); 38 C.F.R. § 4.97 DC 6600 and 
6602 (1996), effective prior to and as of October 7, 1996 
(2001); 66 Fed. Reg. 45,620-4,5632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's asthma, with chest pain and bronchitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 
4.97, Diagnostic Code (DC) 6600 and 6602 (2001); 38 C.F.R. 
§ 4.97 DC 6600 and 6602 (1996), effective prior to and as of 
October 7, 1996 (2001); 66 Fed. Reg. 45,620-4,5632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of increased ratings for asthma, 
with chest pain and bronchitis.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, and Board remand 
informed the veteran and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to increased ratings for 
asthma, with chest pain and bronchitis.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The regulations for the evaluation of bronchitis and asthma 
(DC's 6600 and 6602), were revised, effective October 7, 
1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When a law 
or regulation changes after the claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991). Where such 
a change takes place, Karnas requires a remand of the claim 
for readjudication.  Id. at 311.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations before the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, 
before each respective effective date, the Board may apply 
only the previous version of the rating criteria.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

Separate evaluations for the bronchitis and asthma, however, 
are prohibited by the regulatory criteria.  38 C.F.R. § 4.96, 
effective both prior to and as of October 7, 1996.

Before October 7, 1996, a noncompensable evaluation was 
warranted for mild chronic bronchitis manifested by slight 
cough, no dyspnea, and few rales.  A 10 percent evaluation 
requires moderate chronic bronchitis manifested by 
considerable night or morning coughing, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent 
evaluation requires moderately severe chronic bronchitis 
manifested by persistent coughing at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  A 60 percent evaluation is warranted for 
severe chronic bronchitis manifested by a severe, productive 
cough; dyspnea on slight exertion; and pulmonary function 
tests indicative of severe ventilatory impairment.  A 100 
percent rating is warranted where the symptoms are 
pronounced, with a copiously productive cough and dyspnea at 
rest, pulmonary function tests showing a severe degree of 
chronic airway obstruction, and symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  38 C.F.R. § 4.97, Code 6600, effective prior to 
October 7, 1996.

As of October 7, 1996, a 10 percent rating is warranted for 
bronchitis or COPD with FEV-1 of 71 to 80 percent predicted, 
or; FEV-1/FVC of 71 to 80 percent predicted, or: DLCO (SB) 66 
to 80 percent predicted. A 30 percent rating requires FEV-1 
of 56 to 70 percent, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 80 percent predicted. A 60 percent rating is 
warranted for bronchitis or COPD with FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo (echocardiogram) or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy. 38 C.F.R. 
§ 4.97, Code 6600 or 6604, effective as of October 7, 1996, 
61 Fed. Reg. 46720- 46731 (Sept. 5, 1996)

Before October 7, 1996, a 10 percent evaluation was warranted 
for mild bronchial asthma manifested by paroxysms of 
asthmatic-type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attack must be of record.  A 30 percent 
evaluation requires moderate bronchial asthma manifested by 
rather frequent asthmatic attacks (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating requires severe bronchial 
asthma manifested by frequent attacks (one or more attacks 
weekly) and marked dyspnea on exertion between attacks with 
only temporary relief by medication.  More than light manual 
labor must be precluded.  A 100 percent rating requires 
pronounced symptoms with very frequent asthmatic attacks, 
severe dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Code 6602, effective prior to 
October 7, 1996.

As of October 7, 1996, a 10 percent rating is warranted for 
bronchial asthma with FEV-1 of 71 to 80 percent, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  A 30 percent 
rating requires FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial 
asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbation, or intermittent 
(at least 3 per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating for 
bronchial asthma is warranted for FEV- 1 of less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno- suppressive 
medications. 38 C.F.R. § 4.97, Code 6602, effective as of 
October 7, 1996.

Factual Background

The veteran's service medical records show that the veteran 
was discharged subsequent to a Medical Evaluation Board 
(MEB).  The report of the MEB includes a narrative summary 
based on a physical examination performed by the veteran's 
attending physician in July 1992.  He was noted to have 
referred to the Pulmonary Diseases Clinic for the time in 
March 1992.  The veteran reported he first began to have 
asthma in 1985.  At that time he had recurrent asthma that 
was treated with Proventil and Theo-Cur.  He denied any 
hospitalizations for asthma but had to be seen in the 
emergency room periodically with acute exacerbations.  He was 
then stationed in Colorado beginning in 1988 and his asthma 
was much less of a problem.  He had only a few visits to the 
emergency room and was never hospitalized.  He then was 
transferred to Panama in September 1991, where his asthma 
became much worse with numerous visits to the emergency room 
or to an outpatient facility.  He had never been hospitalized 
with acute asthma.

In March 1992, he was still using Proventil and Theo-Dur.  He 
was given a short course of Prednisone for five days.  
Pulmonary function tests (PFT) showed an obstructive 
impairment of ventilation present pre and post exercise with 
some relief after a bronchodilator.  The veteran was noted to 
have continued problems with asthma although he continued to 
take Proventil inhalor and Theophylline.  The veteran had 
been smoking over a pack of cigarettes per day for 17 years.

Physical examination revealed bilateral inspiratory and 
expiratory wheezes, 1+/4+, over both lung fields.  The peak 
expiratory flow rate was 480 liters per minute.

The veteran was noted to have had moderately severe asthma, 
perennial, aggravated with smoking, that interfered with his 
performance of duty.  The diagnosis was formally noted as: 
asthma, perennial, moderately severe, not fully controlled 
with medications.

Review of the veteran's service medical records is consistent 
with the history as noted on the MEB report.

In August 1993 he was evaluated by the VA respiratory clinic.  
He was noted to be taking Azmacort, which the Board takes 
note is an inhaled corticosteroid, Brethaire and Theolair, 
both bronchodilators.  On those medications, he was wheezing 
regularly and would bring up 1 cup of yellow-green sputum.  
He got shortness of breath on 2 blocks of exertion.  However, 
the symptoms were relatively stable day to day, although they 
were worse in the night and early morning.  A PFT revealed 
FVC of premed 4.40 (84%) postmed 3.54, and FEV1 premed 3.25 
(81%) post 2.44.  The doctor noted that whether the veteran 
had asthma was unclear as the PFT's and chest X-ray 
examinations were not compatible.  He prescribed Proventil - 
a bronchodilator, Azmacort, Theolair, and Beclomethazone - a 
corticosteroid, and antibiotic.

The report of the PFT taken in August 1993 shows post 
medication FEV-1 of 84 percent of predicted, FEV-1/FVC of 75.  
The DLCO/VA of 120 % was noted to be not consistent with a 
diagnosis of asthma.  

The veteran was examined by VA in February 1994.  He reported 
that he had never been on prednisone and had not been 
recently hospitalized for asthma.  His last emergency room 
visit was more than one year earlier.  Animal dander and 
pollens seemed to precipitate it as well as changes in the 
weather.  He also had a history of sinusitis.  He got allergy 
shots that seemed to help.  He did have regular dyspnea on 
exertion especially when his asthma was flaring.  The 
diagnosis was reactive airway disease, currently medicated, 
with residuals of dyspnea as described.

The veteran was next examined by VA in August 1997.  He was 
noted to have a history of mild asthma for many years, 
usually controlled with over-the-counter medications.  On 
chest examination, he had adequate symmetrical excursion, 
normal fremitus and normal resonance.  Faint wheezes were 
heard over both posterior midlung fields even at title volume 
breathing.  The examiner noted that the veteran's respiratory 
problem was not malignant in nature, and was in remission.  
The diagnosis was mild bronchial asthma.  

The results of the September 1997 PFT show FEV-1 of 64 
percent and FEV1/FVC of 77 percent.  The DLCO(SB) was not 
noted.

The veteran was next examined in May 1999.  The examiner 
noted his review of the veteran's claims folder.  The veteran 
was noted to have had several outpatient visits for asthma in 
1996, 1997, and 1998.  The veteran stated that during the 
previous year, he had been using inhaler bronchodilators 
about two or three times more often than previously.  He had 
a positive smoking history.  On chest examination he had 
adequate expansion, normal fremitus and resonance.  He had 
normal breath sounds during resting, total volume breathing, 
diffuse wheezes were present with mild hyperventilation.  The 
diagnosis was bronchial asthma.  

The examiner noted that in 1993, the VA PFT had shown a DLCO 
uncorrected of 124 % predicted.  The DLCO correct for lung 
volumes was 120 % predicted.  The examiner noted a question 
as to whether that data was consistent with asthma.  In 1997, 
the VA PFT showed single breath carbon monoxide diffusing 
capacity of 63 % of predicted, corrected for lung volumes, 83 
% of predicted.  The examiner noted that the September 1997 
data were a true reflection of the veteran's lung diffusing 
capacity for DLCO.  The precise reasons for the discrepancy 
in the two reports might be explained as variations in degree 
of lung disease over the years, or differences in techniques 
or calculation measures?  In an attempt to clarify the 
issues, he repeated the battery of PFT.

The report of the PFT notes the veteran was on albuterol and 
Ipratropium - both bronchodilators.  The FEV-1 was 65 % of 
predicted and FEV-1/FVC was 94 %.  The examiner noted that 
the PFT was a suboptimal study; so it was difficult to assess 
response to the inhaled beta-agonist.  Post beta-agonist 
spirometry was similar to September 1997 although the FVC was 
underestimated.  The diffusing capacity was at the low end of 
the normal range.




Analysis

Reviewing the evidence during the period from October 21, 
1992, through September 22, 1997, the Board finds that the 
evidence supports a rating of 30 percent under the old 
criteria for both bronchitis and asthma.  The symptomatology 
noted above is demonstrative of moderately severe bronchitis.  
Prior to his exit from service and shortly thereafter in 
August 1993 he was noted to have considerable expectoration 
in the form of a cup of yellow-green sputum, he was also 
noted to be dsypneic on exertion.  By February 1994, he was 
only having dyspnea on exertion, particularly when his asthma 
was flaring, and his asthma was described as "currently 
medicated."  It appears from the Board's examination of the 
evidence that the symptomatology associated with the 
veteran's asthma and bronchitis was moderate upon exit from 
service.  In fact, during the October 1992 to September 1992 
period of time in question, his symptomatology falls squarely 
within the old criteria for a 30 percent rating.  It appears 
as he was removed from the conditions in Panama that 
exacerbated his condition, and returned to Colorado where his 
condition had been least severe, his condition improved.  At 
the end of the period in September 1997, the veteran would 
not be entitled to a 30 percent rating; however, the 
veteran's 30 percent rating is supported given the more 
liberal new criteria that took effect in October 1996. 

After consideration of all the evidence, the Board finds that 
at no time since the veteran's separation from service has 
the veteran's asthma and bronchitis met the criteria for a 
rating greater than 30 percent, under the new or old rating 
criteria.  Under the old criteria for bronchitis, the 
evidence does not show that the veteran's asthma, with chest 
pain and bronchitis, is manifested by severe symptomatology 
consisting of severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  Under the old criteria for asthma 
the evidence does not show that the veteran's asthma, with 
chest pain and bronchitis, is manifested by severe 
symptomatology consisting of frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.  The veteran was noted to have 
shortness of breath after walking for two blocks in August 
1993.  However, his symptoms were said to be stable.  In 
February 1994, his asthma was noted to produce dyspnea on 
exertion, but was currently medicated.  The dyspnea was not 
described as marked and relief on medication was not 
described as temporary.  No symptoms of bronchitis were 
noted.  In 1997, the veteran was noted to have mild asthma, 
controlled by over the counter drugs.  No symptoms of 
bronchitis were noted.  Finally, in 1999, he reported 
increased use of inhalers, but had normal breath sounds, 
except for diffuse wheezes present with mild 
hyperventilation.  Such descriptions of the veteran's asthma 
are not consistent with "severe" symptomatology.

Under the new criteria, subsequent to October 1996, the 
veteran's PFT results do not meet the criteria for a 60 
percent rating.  Likewise, the record does not show nor has 
the veteran asserted that he makes at least monthly visits to 
a physician for required care of exacerbations, nor has he 
been treated with intermittent courses of systemic 
corticosteroids.

Consequently, the preponderance of the evidence is against 
the veteran claim for entitlement to an initial disability 
rating in excess of 30 percent for asthma, with chest pain 
and bronchitis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).











ORDER

1.  Entitlement to an initial disability rating of 30 percent 
for asthma, with chest pain and bronchitis, from October 21, 
1992, through September 22, 1997, is granted, subject to the 
regulations governing the payment of monetary awards.

2.  Entitlement to an initial disability rating in excess of 
30 percent for asthma, with chest pain and bronchitis, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

